DETAILED ACTION
This action is responsive to the following communications: the National Stage Entry and the Preliminary Amendment filed on June 7, 2019. All references to this application refer to the U.S. Patent Application Publication No. 2019/0370889 A1. 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending in this case. Claims 1, 3-8, and 10-15 were amended via the Preliminary Amendment. Claims 16-20 were added via the Preliminary Amendment. Claims 1, 8, and 15 are the independent claims. Claims 1-20 are rejected.

Priority



Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The present application is a National Stage Entry of PCT/US2017/019884, filed on February 28, 2017.

Specification
The disclosure is objected to because of the following informalities:
In paragraph 0020, the second sentence recites “For example, such data objects may corresponds data records including…” It is believed that this should recite “For example, such data objects may correspond to data records including…” Alternatively, this could be intended to recite “For example, such data objects may comprise data records including…” 
Appropriate correction is required.

The use of trademarks has been noted in this application. The term should be accompanied by the generic terminology, if appropriate; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The following were not properly marked:
ORACLE, MICROSOFT SQL SERVER (paragraph 0018)
BLU-RAY (paragraphs 0043 and 0054)
JAVA, JAVASCRIPT, PYTHON (paragraph 0049)
BLUETOOTH (paragraph 0052)
MICROSFT WINDOWS, LINUX, IOS, ANDROID, ORACLE, MICROSOFT SQL SERVER (paragraph 0055)
VMWARE ESCI, MICROSOFT HYPER-V, XEN (paragraph 0058)
TERADICI’S PCOIP, MICROSOFT (paragraph 0060)
Appropriate corrections are required.

Claim Objections
Claims 2, 9, and 16 are objected to because of the following informalities: 
Claims 2, 9, and 16 each contain “and/or.” This should be replaced with “or”
Appropriate corrections are required.

Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 8-11, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Non-Patent Literature “Tool support for computer-aided requirement traceability in architectural design: The 1, and published on December 7, 2017 (hereinafter Wolf).

With respect to independent claim 1, DesignTrack discloses a system for visual traceability of requirements for products comprising: at least one processor configured to: DesignTrack discloses a computer based system for requirements traceability by providing a navigation environment for complex design information spaces via the enablement of requirement traceability (see DesignTrack, abstract).
Generate a user interface through a display device that outputs a listing of at least a portion of a plurality of requirements for a product based on data stored in a data store that specifies associations between requirements and one or more of a plurality of components included in the product; DesignTrack discloses presenting a GUI comprising a series of spaces, including a space for the presentation of requirements associated with a design product (see DesignTrack, Figs. 2 and 4; see also, DesignTrack, pgs. 676, col. 1 [describing Fig. 2 as including a requirement modeler, a geometry explorer, and relationships between them] and 677, col. 1-678 col.2 []describing Fig 4, which presents the GUI with a listing area for the requirements and showing the relationships between the requirements and the design object]).
Receive a first input through at least one input device that is representative of a first selection of at least one of the plurality of requirements in the listing; DesignTrack discloses that a user can select a requirement from the listing (see DesignTrack, pg. 676, col. 2 [a user can query a requirement to see where it is satisfied in the model] and 677, col. 2 [the system needs to be implemented with a capability to generate a design from requirements and recall the 
Responsive to the first selection determine at least one component that is associated in the data store with the at least one requirement for the product that was selected via the first input; DesignTrack discloses responsive to a selection, indicating the component within the model associated with the selected requirement (see DesignTrack, pgs. 676, col. 2 and 677, col. 2, described supra).
Although DesignTrack discloses identifying the associated component in the model, DesignTrack fails to expressly disclose the system configured to cause the user interface to visually indicate in a three dimensional (3D) visualization of a 3D model of the product, which of the plurality of components shown in the 3D visualization of the 3D model of the product are associated with the at least one requirement that was selected via the first input.
	However, Wolf teaches presenting within a 3D visualization space comprising a 3D model of the product, the particular component identified by the system (see Wolf, Figs. 3-4; see also, Wolf, paragraphs 0061-0066 [describing the GUI for the system including a 3D model of the product, allow the user to simulate various parameters and perform failure analysis with respect to various components] and 0067-0069 [describing the GUI of Fig. 4, where components of the product are highlighted and presented for annotation or other actions]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of DesignTrack and Wolf before him before the effective filing date of the claimed invention, to modify the system of DesignTrack to incorporate a 3D visualization space including a 3D model of the product and its components as taught by Wolf, in order to present the product to the user. One would have been motivated to make such a combination because this provides greater flexibility at lower cost to a product designer, as taught by Wolf (see Wolf, paragraph 0002 [“The result is a digital prototype of the product, which can be visualized and/or tested in detail in a digital environment without the need to 
	DesignTrack, as modified by Wolf, further teaches the system configured to
Receive a second input through the at least one input device that is representative of a second selection of a portion of the 3D model corresponding to at least one of the components of the product; DesignTrack further teaches that the user can select a portion of the model (see DesignTrack, pg. 676, col. 2, described supra). Additionally, Wolf further teaches that component parts of the 3D model can be selected (see Wolf, paragraphs 0067-0069, described supra).
Responsive to the second selection determine at least one requirement that is associated in the data store with the at least one component of the product that was selected via the second input; DesignTrack further teaches that the user can select a portion of the model and trace back to the specific requirement associated with the component (see DesignTrack, pgs. 676, col. 2 and 677, col. 2, described supra).
Cause the user interface to visually indicate in the listing which of the plurality of requirements is associated with the at least one component of the product that was selected via the second input; DesignTrack further teaches that the user can select a portion of the model and trace back to the specific requirement associated with the component (see DesignTrack, pgs. 676, col. 2 and 677, col. 2, described supra).

With respect to dependent claim 2, DesignTrack, as modified by Wolf, teaches the system according to claim 1, as described above.
	DesignTrack and Wolf further teach the system wherein at least one of the requirements in the listing displays a name of a word processing document stored in the data store for the at least one requirement that includes information defining requirements for the product and/or at least one component of the product.
	Wolf further teaches document control procedures to generate, store, and retrieve documentation associated with the design of the product, including requirements documents (see Wolf, paragraphs 0033-0034 [product requirements identified during the conception phase and incorporated into a product specification], 0049-0050 [describing the document control procedures], 0080-0081 [describing various type of stored and controlled documents, including documents associated with the product design], 0096 [describing additional contents of the specification]).
	Additionally, DesignTrack displays the requirement sources (see DesignTrack, pg. 677, col. 2 [specification is parsed into requirement-relationship stream]).

With respect to dependent claim 3, DesignTrack, as modified by Wolf, teaches the system according to claim 1, as described above.
	Wolf further teaches the system wherein the at least one input device includes a pointer device, wherein the second input includes a pointer input at a point on the display device that intersects with the portion of the 3D visualization of the 3D model.
	Wolf further teaches the use of a pointing device to select objects within the GUI (see Wolf, paragraph 0111 [describing the hardware architecture of the system, including a pointing device such as a mouse, to interact with the model]; see also, Wolf, paragraphs 0061-0069, described supra, claim 1).

With respect to dependent claim 4, DesignTrack, as modified by Wolf, teaches the system according to claim 1, as described above.
	DesignTrack and Wolf further teach the system wherein the data stored in the data store includes more than one version of at least some of the plurality of requirements, wherein the listing displays text that provides information about which versions of the requirements are displayed in the listing.
	DesignTrack further teaches that version control of specifications and requirements is stored and tracked (see DesignTrack, page 679, col. 1 [the data store includes a requirements library which includes previous versions, allowing users to inspect requirement details and change histories over time]).
	Additionally, Wolf further teaches using a change control mechanism to store versions of documents (see Wolf, paragraph 0051 [describing the use of design history files and design master records]).

Independent claim 8, and its respective dependent claims 9-11, recite a method for visual traceability of requirements for products performed by the system of independent claim 1, and its respective dependent claims 2-4. Accordingly, independent claim 8, and its respective dependent claims 9-11, are rejected under the same rationales used to reject independent claim 1, and its respective dependent claims 2-4, which are incorporated herein.

Independent claim 15, and its respective dependent claims 16-18, recite a non-transitory computer readable medium encoded with executable instructions that when executed, cause at least one processor to performed as the system of independent claim 1, and its respective dependent claims 2-4. Accordingly, independent claim 15, and its respective dependent claims 16-18, are rejected under the same rationales used to reject independent claim 1, and its respective dependent claims 2-4, which are incorporated herein.

Claims 5-7, 12-14, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over DesignTrack, in view of Wolf, further in view of U.S. Patent Application Publication No. 2017/0228393 A1, filed by Fay et al., on February 6, 2016, and published on August 10, 2017 (hereinafter Fay).

With respect to dependent claim 5, DesignTrack, as modified by Wolf, teaches the system according to claim 1, as described above.
DesignTrack and Wolf fail to further teach the system wherein the at least one processor is configured to cause the user interface to include a user interface control that is usable by a user to cause the user interface to display which requirements and which versions of the requirements were associated with the product at different dates in time.
	However, Fay teaches a slider tool to allow a user to inspect document revisions and history over time (see Fay, Figs. 6-12; see also, Fay, paragraphs 0035-0042 [describing Figs. 6-12, each of which include a slider that a user can adjust to display a document as it appeared at the time the slider was set to; if the user sets a range, the differences/changes made within that range will be presented with redlines; additionally, in Figs. 10-12, the slider tool is role limited, and only permits certain document versions to be presented based on a user’s role, such as checkpoints or releases]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of DesignTrack, Wolf, and Fay before him before the effective filing date of the claimed invention, to modify the system of DesignTrack, as modified by Wolf, to incorporate a slider control as taught by Fay, in order to view documents based on their contents at a particular time. One would have been motivated to make such a combination because this provides users with the ability to review documents and changes over time, as taught by Fay (see Fay, paragraphs 0016-0017 [“The inventors have recognized that, in many circumstances, it would be useful to be able to provide differential level of access to the document history that is produced by revising a document over its lifetime. For example, in 

With respect to dependent claim 6, DesignTrack, as modified by Wolf and Fay, teaches the system according to claim 5, as described above.
	DesignTrack, Wolf, and Fay further teach the system wherein the at least one processor is configured to: 
Receive a third input through at least one input device that is representative of a third selection using the user interface control of at least one of a plurality of versions of at least one requirement; Fay further teaches that the user can select a particular document version (see Fay, paragraphs 0035-0042, described supra, claim 5).
Cause the user interface to visually indicate in the listing which of the plurality of requirements and which version thereof was selected via the third input; DesignTrack further teaches visually supra, claim 4).
Responsive to the third selection determine at least one component that is associated in the data store with the at least one version of the at least one requirement for the product that was selected via the third input; DesignTrack further teaches highlighting a component within the model based on the selection of a requirement (see DesignTrack, pgs. 676, col. 2 and 677, col. 2, described supra, claim 1). Additionally, Wolf further teaches displaying features and components of the 3D model (see Wolf, paragraphs 0067-0069, described supra, claim 1).
Cause the user interface to visually indicate in the 3D visualization of the 3D model of the product, which of the plurality of components shown in the 3D visualization of the 3D model of the product are associated with the at least one version of the at least one requirement that was selected via the third input; Wolf further teaches displaying features and components of the 3D model (see Wolf, paragraphs 0067-0069, described supra, claim 1).

With respect to dependent claim 7, DesignTrack, as modified by Wolf and Fay, teaches the system according to claim 5, as described above.
	Fay further teaches the system wherein the user interface control includes a slider bar that enables different points in time to be selected, which different points are associated with different versions of requirements.
	Fay further teaches that the control is a slider bar (see Fay, Figs. 6-12; see also Fay, paragraphs 0035-0042, described supra, claim 5).

Dependent claims 12-14, recite a method for visual traceability of requirements for products performed by the system of dependent claims 5-7. Accordingly, dependent claims 12-14, are rejected under the same rationales used to reject dependent claims 5-7, which are incorporated herein.

Dependent claims 19 and 20 recite a non-transitory computer readable medium encoded with executable instructions that when executed, cause at least one processor to performed as the system of dependent claims 5 and 6. Accordingly, dependent claims 19 and 20 are rejected under the same dependent claims 5 and 6, which are incorporated herein.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent No. 6,232,984 B1 (Data Visualization System).
U.S. Patent No. 8,589,858 B1 (Requirement Manager for UML and SYSML Applications).
U.S. Patent Application Publication No. 2008/0034327 A1 (Navigation of Electronic Backups).
U.S. Patent Application Publication No. 2012/0143570 A1 (Method and System for Ontology-Enabled Traceability in Design and Management Applications).
U.S. Patent Application Publication No. 2013/0080140 A1 (Using a Requirements Framework).
U.S. Patent Application Publication No. 2015/0034327 A1 (Integrated Electronic Design Automation System).
U.S. Patent Application Publication No. 2015/0339282 A1 (Displaying Document Modifications Using a Timeline).
U.S. Patent Application Publication No. 2017/0185574 A1 (Document History Interface).

It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC J. BYCER whose telephone number is (571) 270-3741. The Examiner can normally be reached on Monday - Thursday 9am-6pm, and alternate Fridays 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERIC J. BYCER/
Primary Examiner
Art Unit 2173




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Wolf claims the benefit of U.S. Provisional Patent Application 62/344,426, filed on June 2, 2016.